DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 12/27/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejections are withdrawn.

Allowable Subject Matter
Claim(s) 1-3, 5-6, and 33-34 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to kits for intravascular implantation comprising an implantable medical device, an elongate shaft defining at least one longitudinal lumen, the at least one lumen having a port at the proximal portion of the distal end, and sized to receive at least a portion of a fixation assembly of the implantable medical device, a locking mandrel configured to be positioned within the at least one lumen and configured to pass through the loop of the fixation assembly while the medical device is located exterior to the elongate shaft shaft, the locking mandrel further configured to continue within the lumen distally past the port and loop. The elongated shaft is further defined as a locking shaft with a locking lumen with the port above and for receiving the locking mandrel and a guidewire shaft with a guidewire lumen for receiving a guidewire. 
The closest prior art of record is Summers et al (US 5,772,668) (“Summers”) in view of White et al (US 2006/0200031) (“White”).
Summers teaches a kit for implantation comprising an implantable device, an elongated shaft with a port for receiving loops of the implantable device, a locking mandrel within this 
White teaches an implantation system an implantable medical device, the implantable medical device using loops to anchor to the exterior shaft by a locking mandrel.
Yet their combined efforts do not fairly teach or suggest wherein the locking shaft is twisted about the guidewire shaft. While the ideas of a divided lumens in a catheter shaft and the idea of lumens twisted around each other was known in the prior art, applying these designs to achieve together with one of the lumens providing a locking function was not motivated by the prior art.  


Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791